DETAILED ACTION
THIS ACTION IS MADE FINAL.    
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed June 21, 2022 has been entered. 
Claims 1-20 are pending in this application. 

Response to Arguments
Applicant's arguments filed June 21, 2022 have been fully considered but they are not persuasive for the reasons set forth below. 
Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong (U.S. Patent No. 10,020,074 B1), hereinafter referred to as Jeong.
Regarding claim 1, the Applicant contends “Jeong fails to disclose or suggest . . . the error processing circuit configured process, during the runtime, a set of parity data, wherein each unit of parity data ... is associated with a corresponding unit of fuse data ... for detecting and/or correcting a corruption in the corresponding unit of fuse data.” Remarks 9–10. Specifically, the Applicant’s contends “Jeong's flag fuse merely informs that the fuse sets included substantially the same data, which is not the recited "parity data" used ‘for detecting and/or correcting a corruption in the corresponding unit of fuse data.’” Id. at 10 (emphasis omitted).
The Examiner respectfully does not find the Applicant’s contention persuasive, because the Applicant has misconstrued the basis for the rejection as set forth in the previous Office Action. The flag fuse of Jeong was neither relied upon or mapped by the Examiner for teaching the contested limitation as contended by the Applicant. Instead, the Examiner explicitly mapped the on-chip ECC mode of Jeong as teaching the contested limitation. See Non-Final 5–6. Specifically, the previous Action stated the following: “[t]he Examiner finds, during the error correction code (ECC) mode, the generation of parity bits in the second row section RS2, the third row section RS3, and the fifth row section RS5 in response to a detected failed bit among the fuse sets (corresponding to their respective fuse set groups) in each row section as illustrated in Figure 7 of Jeong teaches the claimed “error processing circuit configured to process, during the runtime, a set of parity data, wherein each unit of parity data within the set of parity data is associated with a corresponding unit of fuse data of the set of fuse data, wherein each unit of parity data is for detecting and/or correcting a corruption in the corresponding unit of fuse data.” Since the Applicant does not persuasively establish why the Examiner’s finding failed to disclose or suggest the contested the limitation of claim 1, the Examiner maintains the rejection of claim 1 as set forth in the previous Action, and repeated herein.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong (U.S. Patent No. 10,020,074 B1), hereinafter referred to as Jeong.

Regarding claim 1, Jeong discloses: An apparatus (semiconductor memory device 200), comprising: 
a fuse array configured to provide non-volatile storage of a set of fuse data 
(3:56–64: “The nonvolatile storage unit 110 is described by employing an e-fuse array circuit as an example; however, the nonvolatile storage unit 110 may be configured with any one of nonvolatile memories such as a NAND flash memory, a NOR flash memory, a magnetic random access memory (MRAM), a spin transfer torque magnetic random access memory (STT-MRAM), a resistive random access memory (ReRAM), and a phase change random access memory (PCRAM).” 
6:55–7:2: “The nonvolatile storage unit 212 may include a plurality of fuse sets FS for programming a column address (that is, a repair address) of repair target cells. The nonvolatile storage unit 212 may include a plurality of fuse set groups FS_GRP1 to FS_GRPN respectively including the plurality of fuse sets FS and a flag fuse Z. Since the nonvolatile storage unit 212 of FIG. 2 is substantially identical to the nonvolatile storage unit 110 of FIG. 1, a detailed description thereof will be omitted. Hereinafter, for the purpose of convenience, a description will be provided, as an example, for the case in which each of the N fuse set groups FS_GRP1 to FS_GRPN include 8 fuse sets and a flag fuse. Specifically, the N fuse set groups FS_GRP1 to FS_GRPN include FS1_1 to FS1_8, FS2_1 to FS2_8, . . . , FSN_1 to FSN_8 fuse sets, respectively, and corresponding flag fuses Z1 to ZN.”
7:23–41: “The boot-up control unit 224 may receive fuse set data FS_D outputted from the plurality of fuse sets FS and output the fuse data FDATA to the latch circuit 230 in a boot-up mode in which a boot-up signal BOOTUP is activated. Particularly, in the case of a fuse set group FS_GRP in which the flag fuse Z has been programmed to a specific value, the boot-up control unit 224 may control the repair address RA programmed to the first fuse set FSx_1 to be outputted as the fuse data FDATA of the remaining second to eighth fuse sets FSx_2 to FSx_8 of the fuse set group FS_GRP, based on the fuse set data FS_D. Since the boot-up control unit 224 of FIG. 2 is substantially the same to the boot-up control unit 124 of FIG. 1, a detailed description thereof will be omitted.”
The Examiner finds the nonvolatile storage unit 212 employing an e-fuse array circuit, including a plurality of fuse sets FS for programming a column address (that is, a repair address) of repair target cells and a plurality of fuse set groups FS_GRP1 to FS_GRPN, as disclosed in Jeong teaches the claimed “fuse array configured to provide non-volatile storage of a set of fuse data”. Specifically, the Examiner finds the fuse data FDATA outputted from the plurality of fuse sets FS as disclosed in Jeong teaches the claimed “set of fuse data”.), wherein each unit of fuse data of the set of fuse data is configured to be used by a functional circuit in the apparatus during runtime (The Examiner finds the boot-up control unit 224 receiving the fuse set data FS_D, outputted from the plurality of fuse sets FS, and output the fuse data FDATA to the latch circuit 230 in a boot-up mode (during activation of a boot-up signal BOOTUP) as disclosed in Jeong teaches the claimed “wherein each unit of fuse data of the set of fuse data is configured to be used by a functional circuit in the apparatus during runtime”.); 
a set of local latch groupings communicatively coupled to the fuse array, wherein each local latch grouping of the set of local latch groupings is configured to store a corresponding unit of the fuse data of the set of fuse data for a corresponding functional circuit (7:36–41: “The latch circuit 230 may store the fuse data FDATA provided from the nonvolatile storage circuit 210 and output repair information INF_R to the repair control circuit 240. The latch circuit 230 may include unit latches corresponding to fuses of the nonvolatile storage circuit 210 in a one-to-one fashion.”
The Examiner finds the latch circuit 230, including unit latches corresponding to fuses of the nonvolatile storage circuit 210 in a one-to-one fashion, configured to store the fuse data FDATA provided from the nonvolatile storage circuit 210 as disclosed in Jeong teaches the claimed “set of local latch groupings communicatively coupled to the fuse array, wherein each local latch grouping of the set of local latch groupings is configured to store a corresponding unit of the fuse data of the set of fuse data for a corresponding functional circuit”. Specifically, the Examiner finds the outputting of the repair information INF_R to the repair control circuit 240 according to the stored fuse data FDATA as disclosed in Jeong teaches the claimed “fuse data for a corresponding functional circuit”.); and 
an error processing circuit (memory array area 250) communicatively coupled to the set of local latch groupings, the error processing circuit configured to process, during the runtime, a set of parity data, wherein each unit of parity data within the set of parity data is associated with a corresponding unit of fuse data of the set of fuse data, wherein each unit of parity data is for detecting and/or correcting a corruption in the corresponding unit of fuse data (6:25–30: “In order to perform the on-chip ECC scheme, an ECC parity bit may be assigned to a specific space for storage. Particularly, in the case of a semiconductor memory device employing the on-chip ECC scheme, there has been proposed a method for assigning the ECC parity bit to a part of a memory array area.”
11:46–12:15: “FIG. 8B illustrates the rupture state of the nonvolatile storage unit 212 after steps S660 and S670 of FIG. 6 are performed in the on-chip ECC mode. In the on-chip ECC mode, when a parity bit is generated in the second row section RS2, the third row section RS3, and the fifth row section RS5 by a failed bit, the rupture control unit 222 may program the repair address ADDR1 only to the first fuse set FS2_1 of the second fuse set group FS_GRP2 and program only the flag fuse Z2 to ‘1’ instead of performing an additional program operation for the remaining second to eighth fuse sets FS2_2 to FS2_8. Similarly, the rupture control unit 222 may respectively program the repair addresses ADDR2 and ADDR3 only to the first fuse set FS3_1 of the third fuse set group FS_GRP3 and the first fuse set FS5_1 of the fifth fuse set group FS_GRP5, and program only the flag fuses Z3 and Z5 to ‘1’ instead of performing an additional program operation for the remaining fuse sets FS3_2 to FS3_8 and FS5_2 to FS5_8, thereby completing the program operation for substantially the same input address FADD continuously inputted.
That is, in the on-chip ECC mode, when a parity bit is generated in the second row section RS2, the third row section RS3, and the fifth row section RS5 by a failed bit, an existing rupture control unit should perform a program operation for the first fuse set FS2_1 to the eighth fuse set FS2_8 of the second fuse set group FS_GRP2 eight times, perform a program operation for the first fuse set FS3_1 to the eighth fuse set FS3_8 of the third fuse set group FS_GRP3 eight times, and perform a program operation for the first fuse set FS5_1 to the eighth fuse set FS5_8 of the fifth fuse set group FS_GRP5 eight times. However, in the embodiment, a program operation may be performed only for the first fuse set FSx_1 of a corresponding fuse set group FS_GRP, the flag fuse Z of the fuse set group including the first fuse set FSx_1 may be programmed, and a program operation for the remaining second to eighth fuse sets FSx_2 to FSx_8 may be omitted.”
The Examiner finds, during the error correction code (ECC) mode, the generation of parity bits in the second row section RS2, the third row section RS3, and the fifth row section RS5 in response to a detected failed bit among the fuse sets (corresponding to their respective fuse set groups) in each row section as illustrated in Figure 7 of Jeong teaches the claimed “error processing circuit configured to process, during the runtime, a set of parity data, wherein each unit of parity data within the set of parity data is associated with a corresponding unit of fuse data of the set of fuse data, wherein each unit of parity data is for detecting and/or correcting a corruption in the corresponding unit of fuse data.”).

Regarding claim 15, Jeong discloses: The apparatus of claim 1, wherein the apparatus comprises a Dynamic Random- Access Memory (DRAM) (6:49–51: “Preferably, the memory array area 250 may include dynamic random access memory (DRAM) cells.”).

Allowable Subject Matter
Claims 2-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 16, Jeong (U.S. Patent No. 10,020,074 B1) discloses: A method of operating an apparatus (semiconductor memory device 200), the method comprising: 
detecting an initial broadcast condition; 
accessing a set of fuse data from a fuse array based on detecting the initial broadcast condition (3:56–64: “The nonvolatile storage unit 110 is described by employing an e-fuse array circuit as an example; however, the nonvolatile storage unit 110 may be configured with any one of nonvolatile memories such as a NAND flash memory, a NOR flash memory, a magnetic random access memory (MRAM), a spin transfer torque magnetic random access memory (STT-MRAM), a resistive random access memory (ReRAM), and a phase change random access memory (PCRAM).” 
6:55–7:2: “The nonvolatile storage unit 212 may include a plurality of fuse sets FS for programming a column address (that is, a repair address) of repair target cells. The nonvolatile storage unit 212 may include a plurality of fuse set groups FS_GRP1 to FS_GRPN respectively including the plurality of fuse sets FS and a flag fuse Z. Since the nonvolatile storage unit 212 of FIG. 2 is substantially identical to the nonvolatile storage unit 110 of FIG. 1, a detailed description thereof will be omitted. Hereinafter, for the purpose of convenience, a description will be provided, as an example, for the case in which each of the N fuse set groups FS_GRP1 to FS_GRPN include 8 fuse sets and a flag fuse. Specifically, the N fuse set groups FS_GRP1 to FS_GRPN include FS1_1 to FS1_8, FS2_1 to FS2_8, . . . , FSN_1 to FSN_8 fuse sets, respectively, and corresponding flag fuses Z1 to ZN.”
7:23–41: “The boot-up control unit 224 may receive fuse set data FS_D outputted from the plurality of fuse sets FS and output the fuse data FDATA to the latch circuit 230 in a boot-up mode in which a boot-up signal BOOTUP is activated. Particularly, in the case of a fuse set group FS_GRP in which the flag fuse Z has been programmed to a specific value, the boot-up control unit 224 may control the repair address RA programmed to the first fuse set FSx_1 to be outputted as the fuse data FDATA of the remaining second to eighth fuse sets FSx_2 to FSx_8 of the fuse set group FS_GRP, based on the fuse set data FS_D. Since the boot-up control unit 224 of FIG. 2 is substantially the same to the boot-up control unit 124 of FIG. 1, a detailed description thereof will be omitted.”
The Examiner finds the activation of the boot-up signal BOOTUP in a boot-up mode as disclosed in Jeong teaches the claimed “detecting an initial broadcast condition”. 
The Examiner further finds the nonvolatile storage unit 212 employing an e-fuse array circuit, including a plurality of fuse sets FS for programming a column address (that is, a repair address) of repair target cells and a plurality of fuse set groups FS_GRP1 to FS_GRPN, as disclosed in Jeong teaches the claimed “accessing a set of fuse data from a fuse array”.
The Examiner further finds the boot-up control unit 224 receiving the fuse set data FS_D, outputted from the plurality of fuse sets FS in a boot-up mode (during activation of a boot-up signal BOOTUP) as disclosed in Jeong teaches the claimed “accessing a set of fuse data from a fuse array based on detecting the initial broadcast condition”.); 
iteratively broadcasting the set of fuse data to a set of local latch groupings (latch circuit 230) . . . ; 
based on the broadcast, latching each unit of fuse data of the set of fuse data at a corresponding grouping of the set of local latch groupings; and 
using the error processing circuit (memory array area 250), determining a unit of parity data based on the broadcasted unit of fuse data, wherein the unit of parity data is for detecting and/or correcting a corruption in the corresponding unit of the fuse data of the set of fuse data
(7:36–41: “The latch circuit 230 may store the fuse data FDATA provided from the nonvolatile storage circuit 210 and output repair information INF_R to the repair control circuit 240. The latch circuit 230 may include unit latches corresponding to fuses of the nonvolatile storage circuit 210 in a one-to-one fashion.”
The Examiner finds the latch circuit 230, including unit latches corresponding to fuses of the nonvolatile storage circuit 210, configured to store the fuse data FDATA provided from the nonvolatile storage circuit 210 in a one-to-one fashion as disclosed in Jeong teaches the claimed “iteratively broadcasting the set of fuse data to a set of local latch groupings . . .; based on the broadcast, latching each unit of fuse data of the set of fuse data at a corresponding grouping of the set of local latch groupings”. 

6:25–30: “In order to perform the on-chip ECC scheme, an ECC parity bit may be assigned to a specific space for storage. Particularly, in the case of a semiconductor memory device employing the on-chip ECC scheme, there has been proposed a method for assigning the ECC parity bit to a part of a memory array area.”
11:46–12:15: “FIG. 8B illustrates the rupture state of the nonvolatile storage unit 212 after steps S660 and S670 of FIG. 6 are performed in the on-chip ECC mode. In the on-chip ECC mode, when a parity bit is generated in the second row section RS2, the third row section RS3, and the fifth row section RS5 by a failed bit, the rupture control unit 222 may program the repair address ADDR1 only to the first fuse set FS2_1 of the second fuse set group FS_GRP2 and program only the flag fuse Z2 to ‘1’ instead of performing an additional program operation for the remaining second to eighth fuse sets FS2_2 to FS2_8. Similarly, the rupture control unit 222 may respectively program the repair addresses ADDR2 and ADDR3 only to the first fuse set FS3_1 of the third fuse set group FS_GRP3 and the first fuse set FS5_1 of the fifth fuse set group FS_GRP5, and program only the flag fuses Z3 and Z5 to ‘1’ instead of performing an additional program operation for the remaining fuse sets FS3_2 to FS3_8 and FS5_2 to FS5_8, thereby completing the program operation for substantially the same input address FADD continuously inputted.
That is, in the on-chip ECC mode, when a parity bit is generated in the second row section RS2, the third row section RS3, and the fifth row section RS5 by a failed bit, an existing rupture control unit should perform a program operation for the first fuse set FS2_1 to the eighth fuse set FS2_8 of the second fuse set group FS_GRP2 eight times, perform a program operation for the first fuse set FS3_1 to the eighth fuse set FS3_8 of the third fuse set group FS_GRP3 eight times, and perform a program operation for the first fuse set FS5_1 to the eighth fuse set FS5_8 of the fifth fuse set group FS_GRP5 eight times. However, in the embodiment, a program operation may be performed only for the first fuse set FSx_1 of a corresponding fuse set group FS_GRP, the flag fuse Z of the fuse set group including the first fuse set FSx_1 may be programmed, and a program operation for the remaining second to eighth fuse sets FSx_2 to FSx_8 may be omitted.”
The Examiner finds, during the error correction code (ECC) mode, the generation of parity bits in the second row section RS2, the third row section RS3, and the fifth row section RS5 in response to a detected failed bit among the fuse sets (corresponding to their respective fuse set groups) in each row section as illustrated in Figure 7 of Jeong teaches the claimed “using the error processing circuit, determining a unit of parity data based on the broadcasted unit of fuse data, wherein the unit of parity data is for detecting and/or correcting a corruption in the corresponding unit of the fuse data of the set of fuse data.”).
However, the Examiner Jeong does not teach or suggest the claimed “ iteratively broadcasting the set of fuse data to a set of local latch groupings and an error processing circuit; based on the broadcast, latching each unit of fuse data of the set of fuse data at a corresponding grouping of the set of local latch groupings; and using the error processing circuit, determining a unit of parity data based on the broadcasted unit of fuse data, wherein the unit of parity data is for detecting and/or correcting a corruption in the corresponding unit of the fuse data of the set of fuse data.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 16 as allowable over the prior art.  
	Claims 17-20 are also allowable due to their dependency on an allowable base claim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE VALLECILLO/Primary Examiner, Art Unit 2112